DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-22, 25-26, 28-30, 33-38, 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 28-32, 35, 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altman et al. (US 2016/0071399 A1, “Altman”) in view of Grossman et al. (US 2011/0099120 A1, “Grossman”), and further in view of Franco et al. (US 2012/0009894 A1, “Franco”).
As to claim 21, Altman discloses a method for communicating a personal communication for an emergency response via a device associated with a user premises, comprising: 
storing personal information about a user in a computer memory (database 110 stores contact information for a plurality of emergency contacts 107 associated with a first user 101, para. 0060); 
receiving an emergency communication by a virtual assistant executed by a device (an alert is received at server 106 from computer 102 or 102b, para. 0069, 0075; Fig. 3, step 307) 
processing the emergency communication to translate the emergency communication into an emergency data message (application includes a voice recognition algorithm to recognize a keyword and generates an alert, para. 0030-0032, 0069, 0071-0077) that includes information related to the emergency communication (the alert is communicated using a data service, para, 0034, and includes data collected a predetermined time interval prior to generating the alert, para. 0038, and one or more of geographic coordinates, a map or address of the user location, para. 0076); and 
transmitting the emergency data message to one or more emergency responder devices (based on the recognized keyword, an alert is transmitted a selected contact, such as a guardian, a parent, other relative, 911 call center, emergency service company, etc. para. 0034, 0075, 0088, 0092) as one of a text message and an automated phone call (Altman: automated voice call, para. 0075; text or call, para. 0092, 101).
Altman differs from claim 21 in that in that it does not disclose: 
the personal information including a location of the user; and
appending the location of the user to the emergency data message.
Grossman teaches transmitting an emergency data message (subject-descriptive data indicating an emergency situation; para. 0028) to an emergency response entity (e.g. PSAP, para. 0016, 0030-0031), including an expiring unique URL which links to a user profile (para. 0029, 0037) that may include personal medical history and location information (para. 0021-0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Altman by sending a data message with a 
Altman in view of Grossman further differs from claim 21 in that it does not disclose: the processing comprises determining a nature of an emergency from the emergency communication using a natural language-understanding service and one or more of a speech-to-text service and a text-to-speech service.
Franco teaches identifying the type of emergency using speech to text translation and natural language understanding (para. 0041).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Altman in view of Grossman with the above teaching of Franco in order to respond quickly and appropriately according to the particular type of emergency, as taught by Franco (para. 0002, 0037-0038).
As to claim 22, Altman in view of Grossman and Franco discloses: wherein the one or more emergency responder devices comprises a dispatcher device at a public safety answering point (PSAP) (Altman: para. 0092; Grossman: para. 0016).
As to claim 28, Altman in view of Grossman and Franco discloses: wherein the emergency data message is transmitted via one of a public switched telephone network (PSTN) of a communication network (Altman: para. 0058).
Method claims 29-30, 35 recite steps which are carried out by Altman in view of Grossman and Franco for the same reasons given above.
Device claims 37-38 are rejected by Altman in view of Grossman and Franco for the same reasons given above.
Claims 25, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altman in view of Grossman and Franco, as applied to claims 21, 29 above, and further in view of Tung et al. (US 2016/0093198 A1, “Tung”).

Tung teaches a cloud computing server receiving data from one or more portable security device, smart appliances and Internet of Things devices and generating security alerts (para. 0034, 0038, 0047-0049).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above feature of Tung within Altman in view of Grossman and Franco in order detect an emergency situation in response to data received from IoT devices, without user action.
Claims 26, 34, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altman in view of Grossman and Franco, as applied to claims 21, 29, 37 above, and further in view of Moore (US 2017/0030720 A1).
Altman in view of Grossman and Franco differs from claims 26, 34, 40 in that it does not disclose: further comprising generating a confirmation communication by the virtual assistant and providing the confirmation communication to the user by the device.
Moore teaches transmitting an acknowledgement to the user to verify the emergency input and receiving response instructions from emergency responders (para. 0041-0042).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Altman in view of Grossman and Franco by providing confirmation to a user, as taught by Moore, in order to provide reassurance to the user.
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altman in view of Grossman and Franco, as applied to claim 29 above, and further in view of Abnett et al. (US 2015/0156321 A1, “Abnett”).
Altman in view of Grossman and Franco discloses transmitting a text message to an emergency contact, but differs from claim 36 in that it does not disclose: further comprising 
Abnett teaches this feature (para. 0074).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above feature of Abnett within Altman in view of Grossman and Franco in order to improve the emergency response.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22, 25-26, 28-30, 33-38, 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,044,857. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the present application are anticipated by claims of the patent.
For example:
Claim 21 (present application)
Claims 1, 5, 13 (US 10,044,857)
A method for communicating a personal communication for an emergency response via a device associated with a user premises, comprising:
A method for initiating a personal emergency communication to provide a measured medical response, comprising:
storing personal information about a user in a computer memory, the personal information including a location of the user;
storing personal information for one or 
more emergency contacts to a profile of a user in a computer memory, the profile further including a personal medical history of the user and location of a user premises;

receiving an emergency communication via a virtual 
assistant, the emergency communication being spoken to the virtual assistant by the user in the user premises, the emergency communication indicating one of an urgent situation and an emergency situation;  
processing the emergency communication to translate the emergency communication into an emergency data message that includes information related to the emergency communication;
processing the emergency 
communication at a voice processing system coupled to the virtual assistant to determine the nature of the emergency communication and translate the emergency communication into an emergency data message, the emergency data message having a digital representation of information related to the emergency communication;  
the processing comprises determining a nature of an emergency from the emergency communication using a natural language-understanding service and one or more of a speech-to-text service and a text-to-speech service;
wherein the voice processing system comprises a natural language-understanding service and a speech-to-text service; (claim 5)

appending the location of the user to the emergency data message; and
if the emergency 
communication indicates an emergency situation, temporarily linking a short  universal resource locater (URL) from a short URL database to the profile of the user appending the short URL to the emergency data message, the short URL providing a temporary link to the profile of the user,

transmitting, the emergency data message including the short URL to a public safety answering point (PSAP) via a public switched telephone network (PSTN) of the communication network, and transmitting a message to the virtual assistant indicating that an emergency service provider has been contacted;
further comprising transmitting the short URL 
from the dispatcher device to an emergency responder device of an emergency 
responder dispatched by the PSAP via a text message (claim 13).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512.  The examiner can normally be reached on Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stella L. Woo/Primary Examiner, Art Unit 2652